 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    MALEK KALID PTAH,

 9                                  Petitioner,           Case No. C19-0992-RSM

10           v.
                                                          ORDER DISMISSING FEDERAL
11    STATE OF WASHINGTON,                                HABEAS ACTION

12                                  Respondent.

13

14          The Court, having reviewed petitioner’s petition for writ of habeas corpus, the Report and

15   Recommendation of Mary Alice Theiler, United States Magistrate Judge, any objections thereto,

16   and the remaining record, hereby finds and ORDERS:

17          (1)     The Report and Recommendation is approved and adopted;

18          (2)     Petitioner’s petition for writ of habeas corpus (Dkt. 9), and this action, are

19   DISMISSED without prejudice for failure to exhaust state court remedies;

20          (3)     In accordance with Rule 11 of the Rules Governing Section 2254 Cases in the

21   United States District Courts, a certificate of appealability is DENIED; and

22

23
     ORDER DISMISSING FEDERAL
     HABEAS ACTION - 1
 1          (4)    The Clerk is directed to send copies of this Order to petitioner and to the Honorable

 2   Mary Alice Theiler.

 3          DATED this 9 day of December 2019

 4

 5                                               A
                                                 RICARDO S. MARTINEZ
 6                                               CHIEF UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER DISMISSING FEDERAL
     HABEAS ACTION - 2
